DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 42-53 directed to species non-elected without traverse.  Accordingly, claims 42-53 have been cancelled.
Examiner note: in the amended claims from 04/22/2022 Applicant changed “non-static item” (line 1) to “user” and on 07/27/2022 amended claim 1 to require a specific user input, namely “an indication of a reason for adjustment of the weight data associated with the user”.  Non-elected claims 42-53 merely require what is being weighed to be a “non-static item”.  Not only does this present 112(b) lack of antecedent basis issues, but is incompatible with the previous amendments because a non-static item is not a user who can provide the input required by claim 1.  Therefore, Examiner is considering amended clam 1 as reading on a species constructively elected by original presentation.  Claims 42-53 are drawn to the species where the entity being weighed is either an inanimate object or an animal and therefore mutually exclusive from a user who can provide the claimed input information.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please CANCEL claims 42-53.

Allowable Subject Matter
Claims 41, 54-61, 63-72, and 74 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, see page 10 last paragraph, through page 11 are persuasive and the 112a rejection has been withdrawn.
As to the 103 rejections, those have been overcome by the amendments.
Regarding claims 41 and 54, none of the prior art alone or in combination neither discloses nor renders obvious a method as claimed comprising the step of and a smart scale as claimed configured for  generating, by the machine learning algorithm based on (i) the weight data associated with the user (ii) the reason for adjustment of the weight data associated with the user, and (iii) the identity of the user, the normalized weight for the user in combination with the remaining claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newly cited document to Receveur et al (US 2021/0202091) teaches using as inputs into a machine learning algorithm load cell data and pressure sensor data from a user.  It does not include a user input adjustment reason and it is not available as prior art under 102(a)(1) or 102(a)(2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863